DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22, 27-42 and 47 are pending in this application.
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 10-15 and 17-21 are rejected as being drawn to an improper Markush group.  The recited compounds, while possessing a common utility, differ widely in structure and are not art-recognized equivalents and are thus, independently distinct for the reasons set forth in the restriction.  The Markush group represented by the variable q in formula (I) form rings which are structurally dissimilar, renders the claim clearly improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-15, 17-21, 27-30, 38-42 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Claims 1, 2 and claims dependent thereon are vague and indefinite in that it is not known what is meant by R3 in formula (I) which is not defined.
Claims 1, 2, 3, 4 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R3 where there is no variable R3 in formula (I).
Claim 4 recites the limitation "heterocycloalkyl" in the definition of those moieties which can bear substituents, i.e. line 17, page 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "R3" in the structures of formula (IIIa), (IIIb) and (IIIc).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is vague and indefinite in that it is not known what is meant by the definition of the substituents in the last line of the claim which is not stated in the form of a proper Markush grouping.
Claim 15 recites the limitation "-CH2HNCH2-" with respect to -X-Y-, in the structure of the 5th compound on page 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "-CH2CH2OCH2CH2OH" with respect to R4, in the structure of the 3rd compound on page 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "-CH2CH2OCH2CH2NH2" with respect to R4, in the structure of the 4th compound on page 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 is vague and indefinite in that it is not known what is meant by L2SO2R10
Claim 38 recites the limitation "N-(1-(pyridazin-3-yl)cyclopropyl)" with respect to R10, in the structure of the 3rd compound on page 51.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "N-(pyrimidin-2-ylmethyl)" with respect to R10, in the structure of the 2nd compound on page 52.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "N-(1-(pyrazin-2-yl)ethyl)" with respect to R10, in the structure of the 3rd compound on page 52.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "N-(pyrazin-2-ylmethyl)" with respect to R10, in the structure of the 4th compound on page 52.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "H" with respect to R10, in the structure of the 6th compound on page 52.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong, CN 108178757.  Dong teaches the compounds of formula (I) where X is -C(=O)O- or -C(=O)-NH-; Y is a bond, CH2 or CH2CH2; RB is H or CH3; t is 0; L is bond; R4 is H; W is phenyl substituted by L2NR13R14 where L2 is bond and R13 and R14 taken together form 2-oxopiperidin-1-yl as set forth in examples 7, 8 and 9.

Claim Objections
Claims 7, 16, 22 and 31-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624